Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2 are pending in the application.

Priority
This application is a 371 of PCT/US2018/054631 filed 10/06/2018, which is a continuation-in-part of PCT/US2017/061581 filed 11/14/2017. The parent application PCT/US2017/061581to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-2 of this application. The priority date accorded is 11/14/2017.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Ibrahim et al (Journal of Natural Products, 2016, 79, 1468-1472; cited in IDS filed 10/25/2021).
Ibrahim et al teaches compound 1 in acetonitrile-water-acetic acid (page 1471, left col., bottom of second full paragraph). Compound 1 of Ibrahim is the same as formula b in claim 1.
In the alternative, one of ordinary skill in the art will find it obvious to make a composition comprising compound 1 since Ibrahim teaches that rebaudioside A and stevioside, which are the major compounds obtained from Stevia rebaudiana, have an undesirable lingering aftertaste that has raised interest for the characterization of new and/or minor glycosides from S. rabudiana. In view of this teaching, the artisan would be motivated to look at the compound of Ibrahim as an alternate non-caloric natural sweetener for use in foods and beverages (page 1468, left col., first para). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al (Journal of Natural Products, 2016, 79, 1468-1472; cited in IDS filed 10/25/2021).
The teachings of Ibrahim are set forth above. Ibrahim does not teach compounds a and c in claim 1 and the food, beverage, nutraceutical, pharmaceutical or other consumable product comprising the stevia derived composition as in claim 2.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, rebaudioside A and stevioside, which are the major compounds obtained from Stevia rebaudiana have an undesirable lingering aftertaste that has raised interest for the characterization of new and/or minor glycosides form S. rabudiana. Therefore, one of ordinary skill in the art would look for other stevia-derived compounds as in claim 1 as alternate non-caloric sweeteners for use in foods and beverages (Ibrahim-page 1468, left col., first para). The artisan would also make nutraceutical, pharmaceutical or other consumable product comprising the stevia-derived composition as in claim 1. Ibrahim provides the motivation.
prima facie obvious over the combined teachings of the prior art. The artisan would find it obvious to look at compound b in claim 1 as an alternate non-caloric sweetener and make compositions of compound b too.


Conclusion
Pending claims 1-2 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623